DETAILED ACTION
Disposition of Claims
Claims 53, 61-62, 104-119, and 122-128 were pending.  Claims 1-103, 106-109, 120-121, and 129-259 have been cancelled.  Amendments to claims 104-105, 112, 115-116, 122-123, 125, and 126 are acknowledged and entered.  Claim 119 is withdrawn.  Claims 104-105, 110-118, and 122-128 will be examined on their merits.

Election/Restrictions
Claims 104-105, 110-118, and 122-128 are allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 12/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2021 is withdrawn. Claim 119, which required all the limitations of an allowable claim, previously withdrawn from consideration, is hereby rejoined. Claims 183-184, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on 01/10/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2021/0093712, Published 04/01/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed 04/28/2022 is acknowledged and entered.  

Response to Arguments
Applicant's arguments filed 04/28/2022 regarding the previous Office action dated 02/07/2022 have been fully considered. In light of applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021, 12/10/2021, and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
(Objection withdrawn.)  The objection to Claim 53 has been withdrawn in light of the cancellation of said claim.  

(Objection withdrawn.)  The objection to Claim 115 has been withdrawn in light of the amendments to the claim.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 53 and 61-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claims.
(Rejection withdrawn.)  The rejection of Claim 53 and 61-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claims.

(Rejection withdrawn.)  The rejection of Claim 104 and dependent claims 105, 110-118, and 122-128 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 112, 122-123, and 125-126 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 53 and 61-62 under 35 U.S.C. 102(a)(1) as being anticipated by Apelian et. al. (US20120251569A1; Pub. 10/04/2012; hereafter “Martin”) as evidenced by Li et. al. (Li et. al. Hepatitis B virus isolate CX003C(e204), complete genome. GenBank Acc. No. KJ173341, Dep. 01/22/2014; hereafter “Li”) is withdrawn in light of the cancellation of said claims. 

Allowable Subject Matter
Claims 104-105, 110-119, and 122-128 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, the application appears novel and nonobvious over the prior art.  While the art was aware of truncated versions of the polymerase (e.g. studies in the function of HBV RT analyzed mutants with a loss of TP domain and spacer domain to determine required domains of the protein for enzymatic activity), and the art was apprised to HBV core antigen (HBcAg)-based VLPs to display foreign epitopes as HBcAg was known to be more immunogenic than HBsAg, even though HBsAg has been used as a vaccine for decades.  The closest prior art appears to be Robek et. al. (US20170056493A1, Pub. 03/02/2017; Priority 05/16/2014; hereafter “Robek”) which detains the three instantly claimed antigens, Pol, HBcAg, and HBsAg, encoded from a single vector, namely a Semliki Forest virus (SFV)-based vector, wherein said vector can generate virus-like particles or vesicles (VLPs) that express the three HBV proteins on its surface (entire document; see abstract, reference claim 1.)  As shown in Figs. 1-2 of Robek, the vector is a single vector system and not a two-vector system as instantly claimed.  While Robek claims the VLP can encode and express full-length or fragments of the HBV antigens (¶[0069]), and notes the specific epitopes that would be important from each protein (Table 1), only full-length proteins appear to have been expressed in the system of Robek (¶[0131]).  Therefore, it does not appear as though the art was in possession of a two-vector immunogenic system which encoded specific fragments of HBV antigens pol, HBcAg, and HBsAg.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 104-105, 110-119, and 122-128 are allowed.  As detailed supra, the noted canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648